Title: From John Quincy Adams to George Washington Adams, 16 June 1824
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 16. June 1824.
				
				Mr Frink Roberts wrote me that General Jackson’s had made present to all his Sons; and I wrote him that I would instruct you to match them for me—If I understood him right, it was a silver half-dollar to each of them, and if so you must give them the same to match them—But you had better enquire of himself, and whatever the presents were, you must match them—You will take Mr W. Foster’s Letter as notice that he will quit, on the first of July, and will advertise the house to be let from that Time—I should have no objection to selling the whole of that Estate, and wish you to make enquiries what it would be likely to fetch.I approve of the plan upon which you propose to write your Oration for the 5th. of July; avoid all party feelings, and party controversies as much and as long as you can.Write me, what balance you will probably have at the close of this Month, for which I can draw upon you.This day completes a fortnight since your mother left me, to go to the Bedford Springs, for the restoration of her Health which has been exceedingly infirm the whole Winter. Your brother and Mary Hellen went with her—I have a Letter from her of the 11th. when they were all well—Johnson Hellen came and spent eight days with me since their departure; but is now gone to join them.Mr Webster will be returning home in a few days. /your affectionate father
				
					John Quincy Adams.
				
				
			